Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 3, 2019

                                      No. 04-19-00191-CV

                                Alexander Webster PIERCE III,
                                          Appellant

                                                v.

                                     Julia Tomlin PIERCE,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-10620
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        The clerk’s record has been filed; the reporter’s record is still due. On April 1, 2019,
Appellant filed the civil docketing statement and asked this court to order the parties to mediate
their dispute.
       If Appellee opposes mediation, Appellee must advise this court in writing within TEN
DAYS of the date of this order. Otherwise, this court will refer this case to mediation. See
Transp. Ins. Co. v. Faircloth, 898 S.W.2d 269, 280 (Tex. 1995) (“Public policy favors the
amicable settlement of controversies.”).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court